EXHIBIT 10.2

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND PARTIAL
SUBORDINATION OF COLLATERAL
 
THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND PARTIAL
SUBORDINATION OF COLLATERAL, dated as of February 8, 2016 (this “Amendment”), is
entered into by and among Cadiz Inc., a Delaware corporation (the “Company”),
Cadiz Real Estate LLC, a Delaware limited liability company (“CRE” and
collectively with the Company, the “Borrowers”), MSD Credit Opportunity Master
Fund, L.P. (“MSD”), the other Lenders and Wells Fargo Bank, National
Association, as the agent for the Lenders (the “Agent”).  Capitalized terms used
but not defined herein shall have the meanings provided in the Amended Credit
Agreement (as defined below), as applicable.
 
RECITALS:
 
WHEREAS, the Borrowers, the Lenders party thereto and LC Capital Master Fund,
Ltd., as agent (“LC Capital”), entered into an Amended and Restated Credit
Agreement (the “March 2013 Credit Agreement”), dated as of March 5, 2013,
pursuant to which, among other things, the Original Loans were exchanged in part
for Secured Term Loans in the original principal amount of $30,000,000 and in
part for Convertible Notes pursuant to the Exchange;
 
WHEREAS, (i) the Borrowers, LC Capital, MSD, and the Agent entered into an
Amendment Agreement, dated as of October 30, 2013 (the “Amendment Agreement”),
pursuant to which the parties thereto amended and restated the March 2013 Credit
Agreement to, among other things, add Tranche B Term Loans in the original
principal amount of $10,000,000 and (ii) the Borrowers, the Lenders and the
Agent entered into the First Amendment to the Amended and Restated Credit
Agreement, dated as of November 23, 2015, pursuant to which the parties, among
other things, agreed to extend the Maturity Date of the March 2013 Secured Term
Loans to June 30, 2017 (“Amendment No. 1”) (the March 2013 Credit Agreement as
amended by the Amendment Agreement and as subsequently amended by Amendment No.
1, the “Credit Agreement”; the Credit Agreement as amended by this Amendment,
the “Amended Credit Agreement”; capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Amended Credit Agreement);
 
WHEREAS, pursuant to Amendment No. 1, the Maturity Date of the March 2013
Secured Term Loans will become March 5, 2016 if prior to such date (i) the
Borrowers do not make the Extension Prepayment, (ii) the maturity date of a
majority in aggregate principal amount of the Convertible Notes is not extended
to a date that is no earlier than March 5, 2020 or (iii) the Borrowers do not
pay the Extension Fee; and
 
WHEREAS, on November 23, 2015, the maturity date of a majority in aggregate
principal amount of the Convertible Notes outstanding prior to the First
Amendment Effective Date was extended to March 5, 2020 and, in connection with
certain transactions entered into the by the Borrowers to facilitate the
Extension Prepayment, the Borrowers have requested, and the Lenders have agreed,
to subordinate certain Liens on the Collateral and to make such other
modifications upon the terms and conditions set forth in this Amendment.
 
Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
 


 
AMENDMENTS TO CREDIT AGREEMENT
 
Effective as of the Effective Date (as defined below in Article III), the Credit
Agreement is hereby amended as follows:
 
(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order therein:
 
“Delayed Lease Property”: that parcel of property in San Bernardino County with
Assessor Parcel Number 0556-311-50-0000 constituting approximately 40 acres and
further described in the Lease Agreement.
 
“Initial Lease Proceeds”: $10,500,000 of the Net Cash Proceeds of the Initial
Lease Transaction.
 
“Initial Lease Transaction”: the lease of the Initial Subordinated Property to
the Lessee pursuant to the Lease Agreement.
 
“Initial Subordinated Property”: that parcel of the Mortgaged Property more
fully described on Exhibit H hereto and, upon the changing of the legal
description constituting the Leased Property (as defined in the Lease Agreement)
in accordance with Section 5 of the Lease Agreement, the Subordination Agreement
and this Agreement, either the Delayed Lease Property or the Substitute
Property, as applicable, whether or not the legal description of the Delayed
Lease Property or Substitute Property is included on such Exhibit H attached
hereto.
 
“Lease Agreement”: that certain Amended and Restated Cadiz – Fenner Valley Farm
Lease, dated as of the date hereof, entered into among the Borrowers and the
Lessee.
 
“Lease Documents”: the Lease Agreement, the Subordination Agreements, the Option
Agreement, the Memorandum of Lease, the Tenant Deed of Trust (as defined in the
Subordination Agreement) and the other agreements related thereto.
 
“Lease Proceeds”: the Initial Lease Proceeds, the Option 1 Lease Proceeds, the
Option 2 Lease Proceeds and the Option 3 Lease Proceeds.
 
“Lease Transactions”: collectively, the Initial Lease Transaction, the Option 1
Lease Transaction, the Option 2 Lease Transaction and the Option 3 Lease
Transaction and each individually, a “Lease Transaction.”
 
“Lessee”: Fenner Valley Farm, LLC and its successors and permitted assigns under
the Lease Agreement.
 
“Memorandum of Lease”: that certain Memorandum of Amended and Restated Cadiz –
Fenner Valley Farm Lease, dated as of the date hereof, entered into between CRE
and the Lessee for the purpose of memorializing the Lease Agreement.
 
“Option 1 Lease Proceeds”: the Net Cash Proceeds of the $12,000,000 lease
payment pursuant to the Option 1 Lease Transaction.
 
“Option 1 Lease Transaction”: the lease of the Option 1 Subordinated Property to
the Lessee in accordance with Section 5(1) of the Lease Agreement.
 
 “Option 1 Subordinated Property”: that parcel of the Mortgaged Property leased
to the Lessee pursuant to Section 5(1) of the Lease Agreement.
 
 “Option 2 Lease Proceeds”: the Net Cash Proceeds of the $12,000,000 lease
payment pursuant to the Option 2 Lease Transaction.
 
“Option 2 Lease Transaction”: the lease of the Option 2 Subordinated Property to
the Lessee in accordance with Section 5(2) of the Lease Agreement.
 
 “Option 2 Subordinated Property”: that parcel of the Mortgaged Property leased
to the Lessee pursuant to Section 5(2) of the Lease Agreement.
 
 “Option 3 Lease Proceeds”: the Net Cash Proceeds of the $19,000,000 lease
payment pursuant to the Option 3 Lease Transaction.
 
“Option 3 Lease Transaction”: the lease of the Option 3 Subordinated Property to
the Lessee in accordance with Section 5(3) of the Lease Agreement.
 
 “Option 3 Subordinated Property”: that parcel of the Mortgaged Property leased
to the Lessee pursuant to Section 5(3) of the Lease Agreement.
 
“Option Agreement”: an agreement evidencing the Lease Purchase Option (as
defined in the Lease Agreement) in the form attached hereto as Exhibit I.
 
“Second Amendment”: that certain Second Amendment to Amended and Restated Credit
Agreement and Partial Subordination of Collateral, dated as of the Second
Amendment Effective Date and entered into by and among the Borrowers, the Agent
and the Lenders.
 
“Second Amendment Effective Date”: February 8, 2016.
 
“Second Amendment Transactions”: the execution and delivery of the Second
Amendment and the transactions contemplated thereby (including, without
limitation, the execution, delivery and filing of Subordination Agreements), the
Lease Transactions, the payment of the Extension Prepayment with a portion of
the Lease Proceeds, and the payment of fees and expenses contemplated thereby.
 
“Springing Maturity Termination”: the lapsing of March 4, 2016 without the
occurrence of any of the events listed in clauses (i) or (iii) of the proviso to
clause (b) of the definition of Maturity Date (and in the event that Springing
Maturity Termination occurs, the Maturity Date of the March 2013 Secured Term
Loans shall not become March 5, 2016 but shall remain June 30, 2017 as set forth
in the such definition).
 
“Subordinated Property”: the Initial Subordinated Property and the Subsequent
Subordinated Property.
 
“Subordination Agreement”: a Subordination, Standstill, Nondisturbance and
Attornment Agreement in the form attached hereto as Exhibit K.
 
“Subsequent Subordinated Property”: the Option 1 Subordinated Property, the
Option 2 Subordinated Property and the Option 3 Subordinated Property.
 
“Substitute Property”: that parcel of Mortgaged Property constituting
approximately 40 acres and described in the Lease Agreement.
 
(b) The definition of “Accreted Loan Value” set forth in Section 1.1 of the
Credit Agreement is hereby amended by adding the following new sentence at the
end of such definition: “For the avoidance of doubt, interest accruing pursuant
to Section 2.4(b)(ii), which is payable in cash, shall not be added to the
principal amount of the Loan and shall not increase Accreted Loan Value.”
 
(c) The definition of “Change of Control” set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding the following new sentence at the end of
such definition: “Notwithstanding the foregoing, the Second Amendment
Transactions shall not constitute a Change of Control.”
 
(d) The definition of “Extension Prepayment” in Section 1.1 of the Credit
Agreement is hereby amended by (i) replacing the reference in such definition to
“$9,000,000” with “$10,500,000” and (ii) adding at the end of such definition:
“(it being agreed that, notwithstanding anything to the contrary in Section
2.3(b), the application of the Initial Lease Proceeds as a cash prepayment of
Term Loans shall constitute the Extension Prepayment in addition to constituting
a Mandatory Prepayment pursuant to Section 2.6)”.
 
(e) The definition of “Indebtedness” in Section 1.1 of the Credit Agreement is
hereby amended by adding the following new sentence at the end of such
definition: “For the avoidance of doubt, there are no obligations of any Loan
Party under the Lease Transactions that constitute Indebtedness for purposes of
this Agreement.”
 
(f) The definition of “March 2013 Secured Term Loans” in Section 1.1 of the
Credit Agreement is hereby amended by adding the following at the end of such
definition: “, minus (v) any amounts prepaid by the Borrowers from time to
time”.
 
(g) The definition of “Tranche B Term Loan” or “Tranche B Loan” in Section 1.1
of the Credit Agreement is hereby amended by adding the following at the end of
such definition: “minus any amounts prepaid by the Borrowers from time to time”.
 
(h) Section 2.4 of the Credit Agreement is hereby amended and restated as
follows:
 
“2.4           Interest Rates and Payment Dates.
 
(a)           Prior to the occurrence of the Springing Maturity Termination (or
prior to the Maturity Date if the Springing Maturity Termination does not
occur), interest on the Non-Tranche B Loans shall accrete to the outstanding
principal amount of the Non-Tranche B Loans (including any additional principal
amount added pursuant to this Agreement) at a rate per annum equal to the
Applicable Rate (compounded quarterly on each March 5, June 5, September 5 and
December 5 after the Restatement Date) from and including the date of initial
issuance of such Non-Tranche B Loan through but excluding the date of payment or
prepayment.  Prior to the occurrence of the Springing Maturity Termination (or
prior to the Maturity Date if the Springing Maturity Termination does not
occur), interest on the Tranche B Loans shall accrete to the outstanding
principal amount of the Tranche B Loans (including any additional principal
amount added pursuant to this Agreement) at a rate per annum equal to the
Applicable Rate (compounded quarterly on each March 5, June 5, September 5 and
December 5 after the Restatement Date) from and including the date of initial
issuance of such Tranche B Loans through but excluding the date of payment or
prepayment.
 
(b)           If the Springing Maturity Termination occurs, then after the
accretion of interest for the period ending March 5, 2016 (but after giving
effect to the accretion of interest and compounding to occur on such date),
interest on all Secured Term Loans shall (i) accrete to the outstanding
principal amount of the Secured Tem Loans (including any additional principal
amount added pursuant to this Agreement) at a rate per annum equal to four
percent (4.00%) (compounded quarterly on each March 5, June 5, September 5 and
December 5 beginning on June 5, 2016) from and including March 5, 2016 through
but excluding the date of payment or prepayment and (ii) accrue on the
outstanding principal amount of the Secured Term Loans at a rate per annum equal
to four percent (4.00%) from and including March 5, 2016 through but excluding
the date of payment or prepayment.  Accrued interest pursuant to clause (ii) of
the first sentence of this Section 2.4(b) shall be payable to the Agent on
behalf of the Lenders in cash in immediately available funds on each March 5,
June 5, September 5 and December 5 beginning with June 5, 2016 and shall be
remitted to the Lenders in accordance with Section 2.8 in accordance with each
Lender’s Aggregate Pro Rata Interest.
 
(c)           Amounts accreted or accrued pursuant to Section 2.4(a) and Section
2.4(b) shall be without duplication.  In no event shall interest accrete or
accrue, as the case may be, on any Secured Term Loans for the same time period
under both Section 2.4(a) and Section 2.4(b).
 
(d)           If all or a portion of the principal of or interest on any Loan or
any fee or other amount payable by the Borrowers hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise, after
the expiration of any applicable grace period set forth in Section 7), all
outstanding amounts (whether or not overdue) shall bear interest at a rate per
annum equal to the Applicable Rate plus two percent (2.0%)  (“Default
Interest”). Default Interest shall be paid in cash in immediately available
funds on demand.”
 
(i) Section 2.6 of the Credit Agreement is hereby amended by adding at the end
of the first sentence of such section: “provided that with respect to the
Initial Lease Proceeds received on the Second Amendment Effective Date, the
Borrowers shall immediately cause such Initial Lease Proceeds to be applied to
the prepayment of Secured Term Loans, provided further that, with respect to
such Initial Lease Proceeds, (i) the Borrowers shall not be required to apply in
excess of $10,500,000 to the prepayment of Secured Term Loans, (ii) the
application of such amount shall also constitute the Extension Prepayment
contemplated by Section 2.3(b) (and, for the avoidance of doubt, all notice
requirements of Section 2.3(b) shall be deemed to be satisfied upon the making
of such Extension Prepayment) and (iii) the Required Tranche B Lenders have
consented to the application of such amounts in accordance with the second
sentence (rather than the first sentence) of Section 2.7. With respect to the
Lease Proceeds from the lease of each Subsequent Subordinated Property, the
Borrowers shall cause such Lease Proceeds to be applied to the prepayment of
Secured Term Loans substantially concurrently with the effectiveness of the
applicable Lease Transaction.”
 
(j) Section 3.7 of the Credit Agreement is hereby amended by adding the
following sentence at the end of such Section: “From and after the Second
Amendment Effective Date, the representations and warranties contained in this
Section 3.7 are qualified in their entirety by reference to the Lease
Transactions and the rights and interests granted thereunder.”
 
(k) Section 4.1(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
(b)           The Borrowers shall give the Lenders notice that the Borrowers
intend to pay the Extension Fee by delivering a payment notice in the form of
Exhibit D (the “Extension Payment Notice”); provided that if the Extension
Payment Notice is not delivered by 5:00 p.m. New York time on February 26, 2016,
the Borrowers shall be deemed to have declined to pay the Extension Fee.  The
Extension Payment Notice shall (i) be irrevocable and (ii) be accompanied by the
Extension Fee Prospectus (as defined in Section 4.1(f) below); provided,
however, that upon the reasonable request of any Lender, the Company shall
provide such other information that is relevant to the Lenders’ Payment Election
decisions.  Each Lender shall deliver to Borrowers a Payment Election on the
form attached hereto as Exhibit E by March 4, 2016. Once a Lender’s Payment
Election is delivered, the Extension Fee shall be due and payable on second
(2nd) Business Day following delivery of the Payment Election (such date, the
“Extension Payment Date”) subject to Section 4.1(d); provided that if such
Payment Election is made less than two (2) Business Days prior to March 4, 2016
and is a request for Common Stock, the Company will be deemed to have made such
payment on or prior to March 4, 2016 for purposes of the definition of “Maturity
Date” so long as the delivery of such shares of Common Stock is made within two
(2) Business Days after the date on which the Company receives such Payment
Election.  If any Lender shall fail to make a Payment Election by the close of
business on March 4, 2016, such Lender shall receive its pro rata share of the
Extension Fee in March 2013 Secured Term Loans in accordance with Section
4.1(a)(i) as of March 4, 2016.
 
(l) Section 6.2 of the Credit Agreement is hereby amended by (i) deleting “and”
at the end of clause (k) of such Section, (ii) replacing the period at the end
of clause (l) of such Section with “; and” and (iii) adding a new clause (m) to
the end of such Section as follows:
 
“(m)           from and after the receipt of the applicable Lease Proceeds, the
leasehold interest of the Lessee in the applicable Subordinated Property
pursuant to the applicable Lease Transaction, and Liens on the Subordinated
Property expressly granted by or permitted under the Lease Agreement and any
subsequent lease agreement covering the Subsequent Subordinated Property entered
into in accordance with Article II(d) of the Second Amendment including, with
respect to the Initial Subordinated Property and any Subsequent Subordinated
Property, pursuant to a Tenant Deed of Trust (as defined in the Subordination
Agreement).”
 
(m) Section 6.3 of the Credit Agreement is hereby amended by inserting the
following immediately following the phrase “Dispose of” in such Section: “(from
and after the receipt of the applicable Lease Proceeds, other than pursuant to
an Option Agreement and the lease of the Subordinated Property to the Lessee
pursuant to the applicable Lease Transaction)”.
 
(n) Section 6.11 of the Credit Agreement is hereby amended by (i) replacing the
word “and” immediately before clause (b) of such Section with a comma and (ii)
adding at the end of such Section: “and (c) the Lease Agreement (which shall be
limited to the applicable Subordinated Property subject to the Lease
Agreement)”.
 
(o) Section 6 of the Credit Agreement is hereby amended by adding a new Section
6.20 at the end of Section 6:
 
“Section 6.20                             Lease Transactions. Either (a) amend,
modify, waive, or supplement the terms of the Lease Agreement, the Option
Agreement, the Subordination Agreements, or the Memorandum of Lease without the
consent of the Required Lenders (other than administrative changes of a
technical or immaterial nature that are not adverse to the Lenders or changes to
the legal description of the Leased Property (as defined in the Lease Agreement)
to include either the Delayed Lease Property or the Substitute Property, as
applicable, provided that such Delayed Lease Property or Substitute Property is
subject to a Mortgage in favor of Agent on behalf of the Lenders at the time of
such change to the legal description), or (b) enter into any additional
documents with respect to the Lease Transactions (other than the documents
required in connection with Article 5(h) hereof, the Tenant Deed of Trust
substantially in the form of Exhibit K hereto or such documents necessary to
provide that the Delayed Lease Property or the Substitute Property, as
applicable, constitutes part of the Leased Property (as defined in the Lease
Agreement), including an amendment to the Tenant Deed of Trust, provided that
such Delayed Lease Property or Substitute Property is subject to a Mortgage in
favor of Agent on behalf of the Lenders at the time of entering into such
documents) without the consent of the Required Lenders, not to be unreasonably
withheld or delayed.”
 
(p) Section 8 of the Credit Agreement is hereby amended by adding the following
new Sections 8.10 and 8.11 at the end of such Section:
 
“8.10           Collateral and Guaranty Matters.  Each of the Lenders
irrevocably authorizes the Agent, (i) to release or re-assign any Lien on any
property granted to or held by the Agent under any Loan Document (including any
Mortgaged Property and any rights or agreements under any Subordination
Agreement relating to any Mortgaged Property) upon the indefeasible payment in
full of all Obligations in accordance with this Agreement (other than
indemnification and other contingent obligations, in each case, not then due and
owing) and (ii) so long as no Event of Default has occurred and the Agent has
received the applicable Lease Proceeds, to subordinate the Liens of the Agent on
the applicable Subordinated Property to the Lessee pursuant to Article II of the
Second Amendment. Upon request by any Loan Party for the release, re-assignment
or subordination contemplated above, Required Lenders shall confirm in writing
the Agent’s authority to release, re-assign or subordinate its interest in the
Subordinated Property pursuant to this Section 8.10 and direct the Agent to
enter into the applicable documentation, including any such Subordination
Agreement. The Loan Party that has granted the Collateral being subordinated
will provide an officer’s certificate to the Agent certifying that the
subordination of such Collateral complies with the terms of the Loan Documents.
Upon receipt of such confirmation and direction of the Required Lenders and
certification by the applicable Loan Party, the Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party a Subordination
Agreement to subordinate its interest in such item.
 
8.11           Agent’s Lease Purchase Options. At the instruction of the
Required Lenders, the Agent shall exercise the purchase right granted to the
Agent pursuant to Section 4(b)(i) or 4(b)(ii) of each Subordination Agreement.
The Agent shall notify each Lender of the purchase right being exercised and the
date on which the Agent will exercise such purchase right. The Agent (at the
direction of the Required Lenders) shall offer each Lender an opportunity to
participate in such purchase, either directly or indirectly through a special
purpose vehicle established by the Lenders for such purpose, in proportion to
such Lender’s pro rata share of the Loans as of such date. Each Lender shall
have the right but not the obligation to participate in such purchase. The
Lenders electing to participate shall (i) severally provide one hundred percent
of the funds required to exercise such purchase option (together with funds
provided by the other electing Lenders), with each such Lender agreeing to pay a
portion thereof in proportion to its Loans hereunder vis a vis each other
electing Lender, and (ii) give instructions to the Agent to take all steps that
may be necessary to exercise such right. Each such Lender shall be allocated a
ratable ownership interest in the acquired special purpose vehicle or property
so purchased equal to its share of the total amount paid in the exercise of such
purchase option.”
 
(q) Amendment to Exhibits.  The Credit Agreement is hereby amended by adding the
following new Exhibits:  Exhibit H “Initial Subordinated Property,” Exhibit I
“Subordination Agreement,” Exhibit J “Option Agreement,” in each case as
attached hereto as Annex 1.
 
ARTICLE II
 


 
CONSENT TO THE PARTIAL SUBORDINATION OF COLLATERAL
 
(a) In connection with the Initial Lease Transaction, the Borrowers have agreed
to lease the Initial Subordinated Property to the Lessee (a third party that is
not a Loan Party).
 
(b) Under the terms of the Lease Agreement, the Lessee may in the future lease
the Subsequent Subordinated Property pursuant to the Option 1 Lease Transaction,
the Option 2 Lease Transaction and the Option 3 Lease Transaction. The Lenders
agree that such Lease Transactions shall be permitted by Section 6.4 of the
Amended Credit Agreement so long as the Net Cash Proceeds are received
substantially concurrently therewith in accordance with Section 2.6 of the
Amended Credit Agreement.
 
(c) Upon the Agent’s receipt of $10,500,000 pursuant to clause (y) of the
definition of “Extension Prepayment” in the Amended Credit Agreement, and
provided that the Borrowers have certified in writing that they have not
violated the obligations set forth in Section 6.20, the Agent, on behalf of the
Lenders, hereby agrees to subordinate its lien on the Initial Subordinated
Property pursuant to a Subordination Agreement to be effective on the Closing
Date (as defined in the Lease Agreement) (the “Closing Date Subordination
Agreement”).
 
(d)   The Agent, on behalf of the Lenders, further agrees that the Agent shall
subordinate its lien on the Subsequent Subordinated Property pursuant to a
Subordination Agreement identical (other than factual items such as dates and
property descriptions and any other changes of a technical nature) to the
Closing Date Subordination Agreement at the time that (i) such Subsequent
Subordinated Property has become subject to a lease under the Lease Transaction
pursuant to documents consistent with and no less favorable to the Borrowers
than the Lease Documents entered into in accordance with this Agreement in
connection with the Initial Subordinated Property and (ii) Agent has received
the Net Cash Proceeds of such lease pursuant to Section 6.4 and Section 2.6 of
the Amended Credit Agreement.
 
(e) Nothing herein shall impair, alter or diminish the security interest of the
Lenders under any Loan Document on the remaining portion of the Mortgaged
Property not subordinated heretofore or in accordance herewith, or any of the
rights and remedies of the Agent or the Lenders under any other Loan Document.
 
(f) The Agent and/or the Lenders shall promptly upon the request of any Loan
Party, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
subordination set forth in this Article II (with respect to the Initial
Subordinated Property or with respect to any Subsequent Subordinated Property at
the time the security interest with respect to such Subsequent Subordinated
Property is subordinated).
 
ARTICLE III
 


 
CONDITIONS PRECEDENT
 
The effectiveness of this Amendment (including the amendments to the Credit
Agreement contained in Article I) are subject to the satisfaction of the
following conditions precedent (the date of the satisfaction of such conditions
precedent being referred to herein as the “Effective Date”):
 
(a) This Amendment shall have been duly executed by the Borrowers, the Agent and
the Lenders.
 
(b) The Agent shall have received the Initial Lease Proceeds in cash in
immediately available funds in accordance with that certain Flow of Funds
Instruction, dated as of the date hereof (the “Funds Flow”), by and among the
Company, MSD, the Agent, and the Lessee.
 
(c) The Agent and Lenders shall have received a certificate or certificates
executed by a Responsible Officer of each Borrower dated as of the Effective
Date certifying that:  (i) all representations and warranties contained herein,
in the Credit Agreement and in the other Loan Documents are true and correct in
all material respects (or, in the case of any such representation or warranty
already qualified as to materiality, in all respects) as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date), (ii) no Default or Event of Default has
occurred and is continuing and (iii) the maturity date of a majority in
aggregate principal amount of the Convertible Notes outstanding prior to the
First Amendment Effective Date has been extended to March 5, 2020.
 
(d) The Borrowers shall have certified in writing that as of the Effective Date,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
(e) The Borrowers shall have paid directly or reimbursed MSD for all reasonable
out-of-pocket expenses incurred in connection with negotiating, documenting and
effectuating the transactions contemplated hereby (including, without
limitation, any and all filing fees, recording fees, title charges and charges
of third party service providers and all reasonable and documented fees, charges
and documented disbursements of counsel to MSD and the Agent incurred in
connection with negotiating, documenting and effectuating the transactions
contemplated hereby) and any fees of the Agent payable at closing, in each case
in accordance with the Funds Flow. MSD shall notify the Agent in writing that
such condition has been satisfied or waived.
 
ARTICLE IV
 


 
ACKNOWLEDGMENT AND REAFFIRMATION OF THE BORROWERS
 
 Each of the Borrowers hereby (i) ratifies and affirms all the provisions of the
Credit Agreement, the Security Agreement and the other Loan Documents as amended
hereby, (ii) agrees that the terms and conditions of the Credit Agreement, the
Security Documents and the other Loan Documents, including the security
provisions set forth therein, shall continue in full force and effect as amended
hereby, and shall not be impaired or limited by the execution or effectiveness
of this Amendment (other than as specifically set forth herein with respect to
any subordination or otherwise) and (iii) acknowledges and agrees that the
Collateral not being subordinated in connection with this Amendment and the
transactions contemplated hereby continues to secure, to the fullest extent
possible in accordance with the Credit Agreement, the payment and performance of
all Obligations.
 
ARTICLE V
 


 
REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
In order to induce the Agent and the Lenders to enter into this Amendment, each
Borrower hereby represents and warrants to the Agent and the Lenders that, as of
the Effective Date, the following statements are true and correct:
 
(a) all representations and warranties contained herein and in the Credit
Agreement as amended by this Amendment and the other Loan Documents are true and
correct in all material respects (or, in the case of any such representation or
warranty already qualified as to materiality, in all respects) as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date);
 
(b) the execution and delivery of this Amendment by each Borrower, the
performance by each Borrower of its obligations under this Amendment and the
Amended Credit Agreement (i) have been duly authorized by all requisite action,
corporate or otherwise, of each Borrower and (ii) will not conflict with or
result in a breach of, or constitute a default (or might, upon the passage of
time or the giving of notice or both, constitute a default) under, any of the
terms, conditions or provisions of any applicable statute, law, rule, regulation
or ordinance or any Borrowers’ organizational documents or the Indenture or any
judgment or order of any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, and (iii) will not
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the property or assets of any Borrower under the
terms or provisions of any such agreement or instrument, except liens in favor
of the Agent or liens created by the transactions contemplated by this
Amendment;
 
(c) this Amendment has been duly executed by each Borrower and delivered to the
Agent and this Amendment and the Amended Credit Agreement constitute the legal,
valid and binding obligations of each Borrower, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law;
 
(d) no consent, approval or authorization of or designation, declaration or
filing with any Governmental Authority or any other Person on the part of any
Borrower is required in connection with the execution and delivery of this
Amendment or performance by such Borrower of this Amendment or the Amended
Credit Agreement;
 
(e) no Event of Default and no event which, after notice or lapse of time or
both, would become an Event of Default, has occurred and is continuing under the
Credit Agreement;
 
(f) to the extent not paid on the Effective Date, the Borrowers shall pay
directly, or reimburse MSD for, all reasonable out-of-pocket expenses incurred
in connection with negotiating, documenting and effectuating the transactions
contemplated hereby (including, without limitation, any and all filing fees,
recording fees, title charges and charges of third party service providers and
all reasonable and documented fees, charges and documented disbursements of
counsel to MSD and the Agent incurred in connection with negotiating,
documenting and effectuating the transactions contemplated hereby) and any fees
of the Agent payable at closing; and
 
(g) Schedule I sets forth the Accreted Loan Value of the Loans both before and
after giving effect to the Extension Prepayment.
 
(h) (A) With respect to the Delayed Lease Property and the Substitute Property,
at any time prior to either the Delayed Leased Property or the Substitute
Property, as applicable, being included as part of the Leased Property and to
the extent that such Delayed Leased Property or the Substitute Property, as
applicable, is not subject to a Mortgage in favor of Agent for the benefit of
the Lenders:
 
(i) Borrowers shall, and shall cause any nominee for Borrower, including, but
not limited to EVCO Limited, to deliver to the Agent duly executed and notarized
amendments to the Mortgages (collectively, the “Mortgage Amendments”) or a new
Mortgage and such other documents as are necessary or advisable or required by
applicable law to grant to the Agent, for the benefit of the Lenders, a security
interest in the Delayed Lease Property or Substitute Property , as applicable,
and recorded in the Official Records of San Bernardino County, California;
 
(ii) take all actions necessary or advisable or required by applicable law to
grant to the Agent, for the benefit of the Lenders, a perfected first priority
security interest in such Delayed Lease Property or the Substitute Property, as
applicable, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Security Agreement or by law or
as may be requested by the Required Lenders; and
 
(iii) to the extent title insurance is obtained with respect to the Delayed
Leased Property or the Substitute Property, as applicable, after the Effective
Date by or behalf of Borrower, provide the Agent with title and extended
coverage insurance covering such Delayed Leased Property or the Substitute
Property, as applicable, in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by the
Required Lenders).
 
ARTICLE VI
 


 
MISCELLANEOUS
 
(a) Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) Successor and Assigns.  This Amendment shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns.
 
(c) Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
(d) Counterparts.  This Amendment may be executed in one or more counterparts,
each of which counterparts when executed and delivered (including by facsimile
or electronic transmission) shall be deemed to be an original, and all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic transmission will be effective as delivery of a manually executed
counterpart thereof.
 
(e) Headings.  The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
 
(f) Modification; Amendment.  No modification hereof or any agreement referred
to herein shall be binding or enforceable unless in writing and signed on behalf
of the party against whom enforcement is sought.  This Amendment may not be
amended, modified or waived except as provided by Section 9.1 of the Credit
Agreement.
 
(g) Submission to Jurisdiction.  Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Amendment, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Amendment shall affect any right that any
party hereto may otherwise have to bring any action or proceeding relating to
this Amendment against any Borrower or its properties in the courts of any
jurisdiction.
 
(h) Waiver of Right to Trial by Jury.  EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AMENDMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE BORROWERS OR THE LENDERS WITH RESPECT TO THIS
AMENDMENT OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE.  EACH OF THE PARTIES HERETO AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS CLAUSE WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.  EACH PARTY HERETO ACKNOWLEDGES THAT THEY HAVE HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL REGARDING THIS CLAUSE, THAT THEY FULLY UNDERSTAND ITS
TERMS, CONTENT AND EFFECT, AND THAT THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE
TERMS OF THIS CLAUSE.
 
(i) References.  On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement,” “thereunder,” ‘‘thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.  This Amendment is a Loan
Document.
 
(j) Release. In consideration of Agent and Lenders entering into this Amendment
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, as of the date hereof, each Borrower on behalf of
itself and its affiliates and their respective successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, their respective
affiliates and their successors and assigns, and their present and former
shareholders, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies and any and all other claims, counterclaims, defenses, rights of
set off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which any
Borrower, any of their respective affiliates, or any of its or their respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees by reason of any circumstance,
action, cause or thing whatsoever which occurred on or prior to the date hereof
pursuant to or arising out of the Credit Agreement, the Loan Documents or
transactions directly related thereto between any Borrowers, on one hand, and
the Releasees, on the other.
 
(k) Waiver.  No delay or failure on the part of any party hereto in exercising
any right, power or remedy hereunder shall effect or operate as a waiver
thereof, nor shall any single or partial exercise thereof or any abandonment or
discontinuance of steps to enforce such right, power or remedy preclude any
further exercise thereof or of any other right, power or remedy.
 
(l) Agent.  Each of the undersigned Lenders hereby (i) authorizes and directs
Agent to execute and deliver this amendment and the other documents entered into
in connection herewith, (ii) represents to the Agent that the Lenders, together,
hold 100% of the Loans under the Credit Agreement, (iii) by its execution below,
agrees to be bound by the terms and conditions of this amendment and such other
documents and (iv) agrees that it has received the documents and any payment
required under Article III of this Amendment as a condition precedent to the
effectiveness of this Amendment.  Wells Fargo Bank, National Association is
entering into this Amendment and acting hereunder, it shall be entitled to the
rights, benefits, protections, indemnities and immunities afforded to it as
Agent under the Credit Agreement.
 


 
[Signature Pages Follow]



 
 
 
 



 
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first above
written.
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

 
 
By:
/s/ Michael Roth
 

 
Name:  Michael Roth

 
Title:  Vice President

 
 
MSD CREDIT OPPORTUNITY MASTER FUND, L.P., as a Lender

 
 
By:
/s/ Marcello Liguori
 

 
Name:  Marcello Liguori

 
Title:  Managing Director

 
 
MILFAM II L.P., as a Lender

 
 
By:
/s/ Lloyd I. Miller III

 
Name:  Lloyd I. Miller III

 
Title:  Manager

 
 
WPI-CADIZ FARM CA, LLC, as a Lender

 
 
By:
/s/ Disque D. Deane Jr.
 

 
Name:  Disque D. Deane Jr.

 
Title:  Member

 



[Second Amendment to Amended and Restated Credit Agreement and Partial Release
of Collateral]


 
 
 
 



 
 
CADIZ INC., as a Borrower

 
 
By:
/s/ Timothy J. Shaheen

 
Name:  Timothy J. Shaheen

 
Title:    Chief Financial Officer

 
 
CADIZ REAL ESTATE LLC, as a Borrower

 
 
By:
/s/ Timothy J. Shaheen

 
Name:  Timothy J. Shaheen

 
Title:    Chief Financial Officer


[Second Amendment to Amended and Restated Credit Agreement and Partial Release
of Collateral]


 
 
 
 

Schedule I
 
 
ACCRETED LOAN VALUES




 
Lender
 
March 2013 Secured Term Loans
 
Tranche B Term Loans
MILFAM II L.P.
3300 S. Dixie Highway, Suite 1-365
West Palm Beach, FL 33405
Attn:  Eric Fangmann
Telecopy:  619-923-2908
Telephone:  561-287-5399
E-Mail:  info@limadvisory.com
with a copy to:
O’Melveny & Myers LLP
400 South Hope Street
Los Angeles, CA 90071
Attn:  Steve Warren
Telecopy:  213-430-6407
Telephone:  213-430-7875
Total Loan Balance as of 12/5/2015:
 
$ 5,679,061.36
 
Accreted Interest:
 
$ 82,030.89
 
Extension Prepayment:
 
$ 1,157,470.32
 
Total Ending Balance as of 2/7/2016:
 
$ 4,603,621.93
 
 
$0
WPI-CADIZ FARM CA, LLC
c/o Water Asset Management, LLC
509 Madison Avenue, Suite 804
New York, NY 10022
Attn:  Stacy Kincaid
Telecopy: 212-754-5101
Telephone:  415.529.4830
Total Loan Balance as of 12/5/2015:
 
$ 1,666,014.56
 
Accreted Interest:
 
$ 24,064.65
 
Extension Prepayment:
 
$ 339,556.53
 
Total Ending Balance as of 2/7/2016:
 
$ 1,350,522.68
 
 
$0
MSD CREDIT OPPORTUNITY MASTER FUND, L.P.
645 Fifth Avenue
21st Floor
New York, NY 10022-5910
Attention: Marcello Liguori
Telecopy:  (212) 303-1772
Telephone:  (212) 303-1650
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY  90071
Attention:  Harvey Uris
Telecopy:  (212) 735-2000
Telephone:  (212) 735-3000
Total Loan Balance as of 12/5/2015:
 
$ 32,335,945.44
 
Accreted Interest:
 
$ 467,074.77
 
Extension Prepayment:
 
$ 6,590,507.58
 
Total Ending Balance as of 2/7/2016:
 
$ 26,212,512.63
 
 
Total Loan Balance as of 12/5/2015:
 
$ 11,836,623.23
 
Accreted Interest:
 
$ 170,973.45
 
Extension Prepayment:
 
$ 2,412,465.57
 
Total Ending Balance as of 2/7/2016:
 
$ 9,595,131.11
 
AGGREGATE TERM LOANS
$ 32,166,657.24
$ 9,595,131.11

 
 
 
 




 